


Exhibit 10.2




[brkscorporatelogocolora02.jpg]


June 4, 2015
Maurice Tenney, III




Dear Dusty:
This letter is intended to modify and amend the offer letter dated September 27,
2014 (the “Offer Letter”) between Brooks Automation, Inc. (“Brooks”) and you. In
light of your continued performance in the senior executive role as President of
Brooks Life Science Systems, Brooks has agreed to modify certain terms of offer
letter relating to your eligibility for salary continuation in the event there
is a termination of your employment as set forth below.
The second paragraph of Section 6 of the Offer Letter is hereby deleted in its
entirety and replaced by the following new paragraphs:
“If Brooks terminates your employment without “cause” (as defined in Brooks’
equity grant award documents), or you terminate your employment for “good
reason” (as defined below), you will be eligible for salary continuation
payments at your then current base salary for a period of twelve months from
your termination date. If you have not secured employment following the initial
12 months of salary continuation, Brooks will continue your salary on a
bi-weekly basis for up to 12 additional months while you are not employed and
you will continue to be covered under the Company’s medical, dental and vision
plans at the same contribution level as current active employees during your
severance period. All salary continuation payments are subject to your execution
of the Company’s customary Separation Agreement and Waiver of Claims. For the
sake of clarity, the salary continuation benefits described above shall not
apply to any termination of employment that triggers a payment to you under the
Change in Control Agreement dated as of June 4, 2015 between you and the
Company.
For purposes hereof, “good reason” shall mean, without your express written
consent, the occurrence of any of the following: (i) a material breach by the
Company of any agreement that exists between you and the Company; (ii) a
diminution of your responsibilities and authority resulting in responsibilities
and authority in material respects inconsistent with the responsibilities and
authority of the role of President of Brooks Life Science Systems; (iii) a
reduction of your base salary or of any material employee benefit enjoyed by you
unless all senior executives of the Company suffer a substantially similar
reduction; or (iv) a relocation of your office to a location more than 60 miles
from the Company’s headquarters in Chelmsford, Massachusetts.”
Except as set forth above, all other terms and conditions contained in your
Offer Letter remain unchanged and in full force and effect. Please acknowledge
your agreement with the terms of this letter by signing and returning a copy
hereof.
Sincerely yours,
/s/ William T. Montone


William T. Montone
Senior Vice President, Human Resources


ACKNOWLEDGED:


/s/ Maurice Tenney, III
                        
Maurice Tenney, III
Brooks Automation, Inc., 15 Elizabeth Drive, Chelmsford, MA 01824




